United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 12-1803
                    ___________________________

                                Daniel Leach

                   lllllllllllllllllllll Plaintiff - Appellant

                                       v.

            Michael J. Astrue, Commissioner of Social Security

                   lllllllllllllllllllll Defendant - Appellee
                                  ____________

                 Appeal from United States District Court
                for the District of Minnesota - Minneapolis
                               ____________

                      Submitted: December 26, 2012
                         Filed: January 7, 2013
                             [Unpublished]
                             ____________

Before BYE, GRUENDER, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.
        Daniel Leach appeals the district court’s1 order affirming the denial of
disability insurance benefits and supplemental security income. Upon de novo
review, see Perks v. Astrue, 687 F.3d 1086, 1091 (8th Cir. 2012), we agree with the
district court that the Commissioner’s decision is supported by substantial evidence
in the record as a whole. Specifically, we conclude that the adverse credibility
determination is entitled to deference, because the administrative law judge (ALJ)
explicitly discredited Leach and gave good reasons for doing so, see Renstrom v.
Astrue, 680 F.3d 1057, 1067 (8th Cir. 2012); see also Perkins v. Astrue, 648 F.3d
892, 901 (8th Cir. 2011) (there is no doubt in many social security cases that claimant
has pain, but real issue is severity of pain); and that the ALJ properly rejected the
more restrictive limitations cited by treating physician Michael Ulrich, see Medhaug
v. Astrue, 578 F.3d 805, 815 (8th Cir. 2009) (because record must be evaluated as
whole, treating physician’s opinion does not automatically control). The district court
is affirmed.
                         ______________________________




      1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Janie S. Mayeron, United States Magistrate Judge for the District of Minnesota.

                                         -2-